DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman [20140030662], further in view of Batson et al [20180259199].
With respect to claim 1, Noman discloses: A method of calibrating a furnace, comprising: determining a first flame stabilization period for a furnace that avoids detachment of a flame from a burner (130) within a burner box (155) of the furnace (105) [paragraph 0023]; determining a second flame stabilization period that is longer than the first flame stabilization period and avoids emission of a combustion tone [paragraph 0026]; wherein each flame stabilization period commences upon ignition of a premixed mixture of air and fuel at the burner while an inducer fan that is in fluid communication with the burner box operates within a first range of fan speeds, and terminates when the rotational speed of the inducer fan increases to a second range of fan speeds that is greater than the entire first range [paragraph 0029], however does not disclose the configuring of a third flame stabilization period.
Batson makes up for these deficiencies by teaching:
configuring a controller of the same or another furnace to utilize a third flame stabilization period that has a duration between the first and second flame stabilization periods [paragraph 0058-0061].
Batson further teaches: 
{cl. 2} The method of claim 1, wherein said configuring a controller of the same or another furnace to utilize the third flame stabilization period that has a duration between the first and second flame stabilization periods comprises: determining a median of the first and second flame stabilization periods; and configuring the controller to use the median as the third flame stabilization period [paragraph 0058].
{cl. 3} The method of claim 1, further comprising cycling the furnace OFF and ON in each of a plurality of iterations, each iteration using a different respective one of a plurality of flame stabilization periods, as part of said determining a first flame stabilization period and said second flame stabilization period [paragraph 0060].
{cl. 18} The method of claim 1, comprising: configuring the controller to utilize the second range of fan speeds for steady state operation of the furnace [paragraph 0049].
{cl. 19} The method of claim 1, comprising: premixing the mixture of air and fuel in the burner box; and providing the mixture to the burner [paragraph 0040-0041].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Noman with the teachings of Batson, because Batson provides a configuring step the allows for safe combustion based on flame stabilization monitoring.
With respect to claim 20, Noman discloses: A furnace comprising: a heat exchanger (150); a burner assembly (130) in thermal communication with the heat exchanger, the burner assembly including a mixing tube (125) that provides a premixed mixture of air and fuel to a burner; an inducer fan (115) operable to extract combustion gases from the burner; and a controller (100) operable to control a rotational speed of the inducer fan to provide a flame stabilization period that commences upon ignition of the premixed mixture while the inducer fan operates within a first range of fan speeds, and terminates when the rotational speed of the inducer fan increases to a second range of fan speeds that is greater than the entire first range wherein the flame stabilization periods prevent any combustion tone [see FIG 1, paragraph 0019-0030], however does not disclose the invention as further claimed. 
Batson makes up for these deficiencies by teaching: the flame stabilization period having a duration that is long enough to avoid detachment of a flame from the burner and short enough to avoid emission of a combustion tone [paragraph 0058-0061].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Noman with the teachings of Batson, because Batson provides a configuring step the allows for safe combustion based on flame stabilization monitoring.
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-17, either through dependency or scope, have allowable subject matter, as the specific details of the flame stabilization periods is silent for which period is used to determine a shorter range or longer range of the stabilization period.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/5/2022